Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s remarks filed 11/16/2021 have been considered by the Examiner.
	In the amendment dated 11/16/2021 the following occurred: Claims 1, 3-6, 8-9, 11, 13-16, and 18-20 were amended. Claims 2, 7, 10, 12, and 17 were cancelled. Claims 21-25 were newly added.
	Claims 1, 3-6, 8-9, 11, 13-16, and 18-25 are allowed.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
	The cited prior art of records fails to expressly teach or suggest, either alone or in combination, the features found within the independent claims. In particular, the prior art fails to teach the combination of machine learning techniques for identifying patient conditions from patient data, mapping logic for mapping medical conditions with indicator data structures, content filters for generating USCID data structures, content filtering applications utilizing the USCID data structures to filter content based on the content indicators, and generating and outputting modified content.
	The claimed invention is also subject matter eligible per the 2019 Revised Patent Subject Matter Eligibility Guidance dated January 7, 2019 because under Step 2A Prong 2 and Step 2B the recited machine learning techniques integrate the recited judicial exception into practical application and recite significantly more than the abstract idea.
The closest related art of record is as follows:
Mazonson (U.S. Patent Application Publication No. 2016023267) 
Aimone (U.S. Patent Application Publication No. 20190342602) 
Lum (U.S. Patent Application Publication No. 20160026706) 
Coleman (U.S. Patent Application Publication No. 20150248470)
Shah (U.S. Patent Application Publication No. 20180166175)
Han (U.S. Patent Application Publication No. 20170147753)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244.  The examiner can normally be reached on Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.F.D./Examiner, Art Unit 3626         

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626